Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 17/082052 
    
        
            
                                
            
        
    

Parent Data17082052, filed 10/28/2020 is a continuation of 15580611, filed 12/07/2017 ,now U.S. Patent #10849911 15580611 is a national stage entry of PCT/IL2016/050595 , International Filing Date: 06/08/2016PCT/IL2016/050595 Claims Priority from Provisional Application 62173390, filed 06/10/2015 is a continuation in part of 15100993, filed 06/02/2016 and having 2 RCE-type filings therein15100993 is a national stage entry of PCT/IL2014/051052 , International Filing Date: 12/04/2014PCT/IL2014/051052 Claims Priority from Provisional Application 61911478, filed 12/04/2013 Child Data17509004, filed on 10/24/2021 is a continuation of 17082052 , filed on 10/28/2020






DETAILED ACTION


Claims 1-13 are pending. 
No claim is allowed. 
No Amendments were filed. 



Election/Restrictions




Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-9 are drawn to: a pharmaceutically acceptable salt of 3B-arachidylamido-7a, 12a-dihydroxy-5beta-cholan-24-oic acid (Aramchol), wherein said salt is an amine salt selected from the group consisting of ammonium, benzathine, trimethylglycine (betaine),
Ethanolamine, diethanolamine, diethylamine, arginine, lysine, choline, deanol, 2-
Diethylaminoethanol, N-methylglucamine (meglumine), N-ethylglucamine (meglumine), and tromethamine salt.  Claims 2-9 deoend on claim 1.

Aramchol


    PNG
    media_image1.png
    225
    225
    media_image1.png
    Greyscale


Group II, claims 10-13 are drawn to a method of treating a condition associated with fatty liver in a human subject in need thereof, comprising the step of administering to the subject the pharmaceutical composition of claim 7.  Claim 11 is drawn to a method of claim 10, wherein said pharmaceutical composition administered to said subject in a dosage regimen selected from the group consisting of: (1) once a day; (1i) 2 to 4 separate administrations per day; (iii) 2 to 4 separate administrations per week; and (iv) 2 to 4 separate administrations per month.

Claims 11-13 depends on claim 10.

The inventions are distinct, each from the other because of the following reasons:

The inventions are independent or distinct, each from the other because:
Inventions of group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product.
Restriction for examination purposes as indicated is proper because the inventions cited above in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent/different subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The search required for one group will be different from the other.   The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is advised that a reply to this requirement must include an identification of the invention within the elected group consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.

Election

Group I drawn to composition of salts.

Composition of one specific salt can be elected from
N-methylglucamine (meglumine), or  (claim 12).
N-ethylglucamine (meglumine), or
2-Diethylaminoethanol, or
Trimethylglycine (betaine), or
Tromethamine salt or any other from claim 1.  

Group II-Method of treatment of a disease. 

Specific disease: Non-Alcoholic Steato Hepatitis (NASH) (Claim 13).
For election, Applicant should elect one group and from the elected group one specific species.  For example, if Applicants elect group I, should elect one specific salt composition from claim 1.  Applicant is requested to draw the structures and full name of elected species and support in specification.   Different diseases and different compositions do not correspond to the same invention because different diseases require different patient populations, and have different etiologies and pathophysiology. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  
Telephonic Election
It was decided to send the restriction requirement in writing.

Notice for Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627